                                          2:21-cv-02122-CSB-EIL # 1-1                        Page 1 of 13
                                                                                                                                       E-FILED
                                                                              Wednesday, 02 June, 2021 01:31:01 PM
  EEOC Form 161 (11/2020)                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION Clerk, U.S. District Court, ILCD

                                                  DISMISSAL AND NOTICE OF RIGHTS
 To:    Gwendolyn Rucker                                                                From:    Chicago District Office
        PO Box 2343                                                                              230 S. Dearborh
        Kankakee, IL 60901                                                                       Suite 1866
                                                                                                 Chicago, IL 60604



       D                     On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.l{a))
 EEOC Charge No.                                EEOC Representative                                                    Telephone No.

                                                Daniel Lim,
 21 B-2019-01995                                State & Local Coordinator                                              (312) 872-9669
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


       D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


       D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       D         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge .
       [!]       The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may-not be collectible.
                                           It

                                                                    On behalf of the Commission



Enclosures(s)
                                                                  Julianne Bowman,
                                                                   District Director
cc:


           SOI DEPARTMENT OF HUMAN SERVICES
           c/o Krista Culbertson, Investigator
           IDHS Bureau of Civil Affairs
           100 S. Grand Avenue East, 3 rd Floor
           Springfield, IL 62762
                                 2:21-cv-02122-CSB-EIL # 1-1                  Page 2 of 13


                                 INFORMATION ON WHERE TO FILE SUIT

  You have been notified of your right to sue in Federal District Court. Suit is ordinarily filed in the
  District having jurisdicti9n of the county in which the employer, against whom you filed a Charge of
  Employment Discrimination, is located. The telephone number listed for each District is that of the
  Clerk of the Court.

U.S. DISTRICT COURT                                            U.S. DISTRICT COURT
Northern District of Illinois                                  Central District of Illinois
Eastern Division at Chicago                                    Urbana Division
219 S. Dearbor.n Street, Room 250                             -218 U.S. Courthouse, 201 S. Vine Street
Chicago, IL 60504
(312-435-5570)                                            I
                                                              ~Ailr-";~
                                                              (217-373-5830) ,
                             Counties                                          __,,I    Counties
Cook                              Kendall                      Champaign                      Kankakee
DuPage                            Lake                         Coles                          Macon
Grundy                            LaSalle                      Douglas                        Moultrie
Kane                              Will                         Edgar                          Platt
                                                               Ford                           Vermillion
                                                               Iroquois
U.S. DISTRICT COURT                                            Peoria Division
Northern District of Illinois                                  305 U.S. Courthouse, 100 N.E. Monroe Street
Western Division at Rockford                                   Peoria, IL 51602
211 S. Court Street                                            (309-671-7117)
Rockford, IL 61101
(815-987-4480)
                             Counties                                                   Counties
Boone                            McHenry                      Fulton                          Putnam
Carroll                          Ogle                         Livingston                      Stark
DeKalb                           Stephenson                   Marshall                        Tazewell
JoDaviess                        Whiteside                    Mclean                          Woodford
Lee                              Winnebago                    Peoria
U.S. DISTRICT COURT                                           Rock Island Division (Tem~orarilll Relocated)
Southern District of Illinois                                 131 E. 4 th Street, Room 250
301 W. Main Street               750 Missouri Avenue          Davenport, IA 52801
Benton, IL 62812                 E. St. Louis, IL 62201       (309-793-5878)
(618-439-7760)                   (618-482-9371)
                            Counties                                                    Counties
Alexander                        Johnson                      Bureau                          Mercer
Bond                             Lawrence                     Henderson                       Rock Island
Calhoun                          Madison                      Henry                           Schuyler
Clark                            Marion                       Knox                            Warren
Clay                             Massac                       McDonough
Clinton                          Monroe                       S~ringfield Division
Crawford                         Perry                        151 U.S. Courthouse, 600 E. Monroe Street
Cumberland                       Pope                         Springfield, IL 62701
Edwards                          Pulaski                      (217-4922-4028)
Effingham                        Randolph
Fayette                          Richland                                               Counties
Franklin                         St. Clair                    Adams                          Macoupin
Gallatin                         Saline                       Brown                           Menard
Hamilton                         Union                        Cass                            Montgomery
Hardin                           Wabash                       Christian                       Morgan
Jackson                          Washington                   DeWitt                          Pike
Jasper                           Wayne                        Greene                          Shelby
Jefferson                        White                        Logan
Jersey                           Williamson
                                 2:21-cv-02122-CSB-EIL # 1-1                           Page 3 of 13



                                     ILLINOIS DEPARTMENT OF

                                 •Human Rights
                                 ---                JB Pritzker, Governor
                                                  James L. Bennett, Director
                                                                                                ---
 March 12, 2020

  Complainant                                                            Respondent
  Gwendolyn Rucker                                                       Joycelyn Dyson & Tracey Valley
  P.O. Box 2343                                                           c/o Krista Culbertso~ /)h.5
  Kankakee,IL 60901                                                      IDHS Bureau of Civil Affairs
                                                                         100 South Grand A venue, East, 3rd floor
                                                                         Springfield, IL 62762

                                 -      -
 Charge Number:            2020CF0446
 Complainant:              Gwendolyn Rucker
 Respondent:               State of Illinois, Department of Human Services

                              NOTICE OF FACT-FINDING CONFERENCE

The persons named above are hereby required to participate by telephone in a fact-finding
conference scheduled for April 10, 2020, at 3 :00 p.m. Said conference will be conducted by the
Department representative whose name and telephone number appear at the bottom ofthis notice.
The Investigator will initiate the call through a conference call number of 1-888-494-4032
with an access code of 8106676754#. Please dial in to this phone number and access code on
the scheduled date and time.

The fact-finding conference is an investigative forum intended to define the issues, determine
which facts are undisputed, obtain evidence and ascertain whether there is a basis for a negotiated
settlement of the charge. An attorney or other representative (or a friend or relative) may
accompany you to the conference. However, you may not send a substitute for yourself. If you
bring persons whose presence has not been requested without first receiving express permission to
do so from the Department representative, those persons will be heard only at the discretion of the
Department representative.

RESPONDENT'S FAILURE TO ATTEND THE FACT-FINDING CONFERENCE AS
SCHEDULED MAY SUBJECT THE RESPONDENT TO DEFAULT. RESPONDENTS
WHO APPEAR AT THE CONFERENCE EXCLUSIVELY THROUGH AN ATTORNEY
OR OTHER REPRESENTATIVE UNF:AMILIAR WITH THE EVENTS AT ISSUE
SHALL BE DEEMED TO HAVE FAILED TO ATTEND AND MAY SUBJECT THE
RESPONDENT TO DEFAULT. If Respondent's representatives who are named in the fact
finding notice no longer work for Respondent, or are not available, please contact the investigator
immediately.



      100 West Randolph Street, Suite 10-100, Chicago, IL 60601, (312) 814-6200, TTY (866) 740-3953, Housing Line (800) 662-3942
                                  535 West Jefferson, l" Floor, Springfield, IL 62702, {217} 785-5100
                                       2309 West Main Street, Marion, IL 62959 (618) 993-7463
                                                          www.illinois.gov/dhr
2:21-cv-02122-CSB-EIL # 1-1   Page 4 of 13
                               2:21-cv-02122-CSB-EIL # 1-1    Page 5 of 13



 Charge No. 2020CF0446
 Page 2 of2

COMPLAINANT'S F!AILURE TO ATTEND THE CONFERENCE MAY RESULT IN
DISMISSAL OF THE CHARGE. If a Questionnaire or Request for Further Information is
enclosed with this notice, you are requested to complete and return it to the Department
representative by the date indicated. You may submit a complete written statement of your
position including a proposal for settlement. Any evidence or statements you provide will be made
a part of the file and will be considered by the Department in its investigation, but settlement
discussions will not be used as evidence without the written consent of the parties.

You must provide all relevant evidence which is available to you, and you must tell the Department
representative named below of any other material or witnesses you deem relevant at your earliest
opportunity, but no later than_at the fact-finding conference on the date indicated above. ·

RESPONDENT'S .FAILURE TO SUBMIT RELEVANT EVIDENCE MAY BE
CONSTRUED AGAINST RESPONDENT AND RESULT IN A FINDING OF
SUBSTANTIAL EVID~~~~-

COMPLAINANT'S FAILURE TO SUBMIT RELEVANT EVIDENCE AND
INFORMATION MAY RESULT IN A FINDING OF LACK OF SUBSTANTIAL
EVIDENCE OR DISMISSAL OF THE CHARGE FOR FAILURE TO COOPERATE.

The Department strongly encourages the settlement of charges prior to or during the Fact-Finding
Conference. If you would like to discuss the possibility of a settlement, please contact the
investigator named below.

If you need a reasonable accommodation as a person with a disability to participate in this
conference, you should contact your investigator, whose name and telephone number appear at the
bottom of this· notice, or the Department's Legal Division at (312) 814-6262 or
idhr.ada@illinois.gov.                                             ·



                                         r~    INVESTIGATOR
                                                                Al(~
                                               312-814-1438
                                               TELEPHONE
FFC Notice CPRP Ltr - Phone FFC.docx
3/ 19
2:21-cv-02122-CSB-EIL # 1-1   Page 6 of 13
                        2:21-cv-02122-CSB-EIL # 1-1           Page 7 of 13


                       U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                     Chicago District Office

I&\                                                                                      UJCK Federal Building
                                                                                               230 S . Dearborn
                                                        Suite 1866 (Enforcement, State and Local & Hearings)


\SI                                                                                   Suite 2920 (Legal & ADR)
                                                                                             Chicago, IL 60604
                                                                           Chicago Direct Dial: (312) 872-97TT
                                                               Enforcement/File Disclosure Fax: (312) 588-1260
                                                                                        Website www.eeoc.gov




IMPORTANT NOTICE. PLEASE READ CAREFULLY. KEEP THIS NOTICE WITH YOUR
OTHER RECORDS OF THIS CHARGE. THIS MAY BE THE ONLY NOTIFICATION FROM
EEOC.

IDHR CHARGE NUMBER:                   2020CF0446                        GWENDOLYN RUCKER


               EEOC NOTICE OF CHARGE FILED
You are filing a charge of employment discrimination with the Illinois Department of Human Rights
(IDHR).

As a result of an agreement between the Illinois Department of Human Rights (IDHR) and the U.
S. Equal Employment Opportunity Commission (EEOC), the EEOC will also have a record of
IDHR's charge of discrimination.

You are encouraged to cooperate with IDHR in the investigation of your charge. The final findings
and orders of that agency may be adopted by the EEOC.

IDHR will process your charge. Under section 1601.76 of EEOC's regulations, you are entitled
to request that EEOC review IDHR's investigation and findings. To obtain this review, you must
request it by writing to this office within 15 days of your receipt of IDHR's final findings of your
case. If we do not receive such a request for a review, EEOC will likely accept IDHR's findings
without any review or any other processing by EEOC.

EEOC regulations require that you notify us of any change in address and keep us informed of
any prolonged absence from your current address. Your cooperation in this matter is essential.

PLEASE NOTE: BUILDING SECURITY PROCEDURES PRESENTLY IN PLACE DO NOT
PERMIT ACCESS TO EEOC WITHOUT AN APPOINTMENT. IF AN APPOINTMENT IS
REQUIRED, CALL (312) 869-8000 OR 1-800-669-4000.



EEOC NOTICE
2:21-cv-02122-CSB-EIL # 1-1   Page 8 of 13
                                                 2:21-cv-02122-CSB-EIL # 1-1                        Page 9 of 13



             CHARGE OF DISCRIMINATION                                                      AGENCY                      CHARGE NUMBER
  This form is affected by the Privacy Act of 1974: See Privacy act                        ~ IDHR
  statement before completing this form.                                                                               2020CF0446
                                    # 20W0916.04                                           0     EEOC

                                              Illinois Department of Human Rights and EEOC

  NAME OF COMPLAINANT (indicate Mr. Ms. Mrs.)                                                                  TELEPHONE NUMBER (include area code)

   Gwendolyn Rucker                                                                                               (815) 474-9015
  STREET ADDRESS                                                    CITY, STATE AND ZIP CODE                                       DATE OF BIRTH

  P.O. Box 2343                                                     Kankakee, Illinois 60901
                                                                                                                                      MM/DD/YYYY
  NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE
  OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)
  NAME OF RESPONDENT                              NUMBER OF       TELEPHONE NUMBER (include area
                                                  EMPLOYEES,
  State of Illinois, Department of Buman Services MEMBERS IS+      (815) 939-4545
                                                                -
  STREET ADDRESS                                                 CITY, STATE AND ZIP CODE                                             COUNTY

  285 N Schuyler Ave. ..                                            Kankakee, Illinois 60901                                          Kankakee
  CAUSE OF DISCRIMINATION BASED ON:                                                                          DATE OF DISCRIMINATION
                                                                                                             EARLIEST (ADEA/EP A) LATEST (ALL)
        Disabilities                                                                                          May 20, 2019
                                                                                                              0    CONTINUING ACTION
 THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS:




                                                           SEE          ATTACHED




 Pa e 1 of3                                                                                                                                                MTS
                                                                                SUBSCRIBED AND SWORN TO BEFORE ME
 I also want this charge filed with the EEOC. I will advise the agencies If I
 change my address or telephone number and I will cooperate fully with
 them in the processing of my charge in accordance with their procedures.       Tms,iY._»AYOF                      ~aw                              , QCfC,
                                                                                ~OTARY S I G ~ ~


                          KELLY ORTIZ
                         Official Seal
                 Notary Public - State of Illinois
              My Commission Expires Sep 15, 2021
                                                                                I declare under penalty that the foregoing Is true and correct I swear or
                                                                                affirm that I have read the above charge and that it is true to the best of my
                          NOTARYSTAMP                                           knowled information and belief
EEO-S FORM (Rev. 7/12-INl)
                  2:21-cv-02122-CSB-EIL # 1-1       Page 10 of 13


Charge Number: 2020CF0446
Complainant: Gwendolyn Rucker
Page 2 of3

  I.   A.    ISSUES/BASIS

             FAILURETOACCOMMODATE-MAY20,2019,DUETOMYPHYSICAL
             DISABILITY, ARTHRITIS

       B.   PRIMA FACIE ALLEGATIONS

            1.    I am an individual with a disability within the meaning of Section 1-
                  103(1) of the Human Rights Act.

            2.     On December 20, 2010, Respondent was aware of my disability because
                 · I requested and was approved for a reasonable accommodation to use
                   a personal h~ater to warm my office above 66 degrees.

            3.    On May 20, 2019, Janice Fink (non-disabled), Local Office
                  Administrator, denied my request to allow me to close my office door
                  which prevented me from heating my office.-

            4.    My disability is unrelated to my ability to perform the essential
                  functions of my job with or without a reasonable accommodation.



II.    A.   ISSUES/BASIS

            FAILURETOACCOMMODATE-MAY20,2019,DUETOMYPHYSICAL
            DISABILITY, CARPAL TUNNEL

       B.   PRIMA FACIE ALLEGATIONS

            1.   I am an individual with a disability within the meaning of Section l-
                 103(1) of the Human Rights Act.

            2.   On December 20, 2010, Respondent was aware of my disability because
                 I requested and was approved for a reasonable accommodation to use
                 a personal heater to warm my office above 66 degrees.

            3.   On May 20, 2019, Janice Fink (non-disabled), Local Office
                 Administrator, denied my request to allow me to close my office door
                 which prevented me from heating my office.

            4.   My disability is unrelated to my ability to perform the essential
                 functions of my job with or without a reasonable accommodation.
2:21-cv-02122-CSB-EIL # 1-1   Page 11 of 13
                  2:21-cv-02122-CSB-EIL # 1-1       Page 12 of 13



Charge Number: 2020CF0446
Complainant: Gwendolyn Rucker
Page3 of3


III.   A.   ISSUES/BASIS
                    .                          .

            FAILURE TOACCOMMODATE-MAY20,2019,DUE TO MY PHYSICAL
            DISABILITY, PINCHED NERVE

       B.   PRIMA FACIE ALLEGATIONS

            1.   I am an individual with a disability within the meaning of Section 1-
                 103(1) of the Human Rights Act.

            2.   · On December 20, 2010, Respondent was aware of my disability because
                   I requested and was approved for a reasonable accommodation to use
                   a personal heater to warm my office above 66 degrees.

            j_   On May 20, 2019, Janice Fink (non-disabled), Local Office
                 Administrator, denied my request to allow me to close my office door
                 which prevented me from heating my office.

            4.   My disability is unrelated to my ability to perform the essential
                 functions of my job with or without a reasonable accommodation.
2:21-cv-02122-CSB-EIL # 1-1   Page 13 of 13
